DECISION.
_ . Whereas, Jnan Mollfulleda has made a complaint to' this court against Attorney Francisco Ramírez de Arellano praying that^ subject to an investigation of the facts alleged, said Ramírez de Arellano be ordered to return to Mollfulleda the sum of $400 withheld by him out of a larger sum which he received, .he being entitled to receive only $100 thereof as fees for his services in certain judicial matters which he abandoned, he having abandoned also another matter in which he received $55 as a retainer.
Wheeeas, by a public instrument dated May 29, 1906, Mollfulleda assigned to Attorney Ramírez de Arellano a credit amounting to $500 for costs arising in a suit prosecuted by said Mollfulleda against Francisco Ramos for the annulment of possessory title proceedings to remunerate him for conducting certain judicial matters entrusted to him by Mollfulleda, which sum the said Ramírez de Arellano received from Vicente Baibas in representation of Francisco Ramos. - '
Whereas, the fiscal of this court was appointed by the Attorney General to investigate the charges made by Juan Mollfulleda against Ramírez de Arellano and after such investigation reported that Attorney Ramírez de Arellano had appeared in the judicial matters referred to by Mollfulleda and that in representation of the latter had taken various steps in his behalf and that Mollfulleda had not paid him *405anything except the $500, the amount of the credit referred to, the fiscal recommended that the complaint of Mollfnlleda be dismissed.
Whereas, Mollfnlleda, with knowledge of the report of the fiscal, asks that another investigation be made and that Attorney Ramírez de Arellano be duly ordered to return and pay over to Mollfnlleda the amount remaining in his favor after the deduction of the fees due the said Arellano for his services in the abandoned suits.
Whereas, the complaint presented by Mollfnlleda, which he alleges is authorized by the Act of March 11, 1909, is not the proper and adequate means of attaining the ends he seeks, as it is not shown that Attorney Ramírez de Arellano had recourse to deceit in obtaining from Mollfnlleda the assignment of the credit of $500 collected by Ramírez de Arellano as his remuneration for attending to certain legal matters entrusted to him by Mollfnlleda, and if the latter considers himself injured through the collection by Ramírez de Are-llano of fees which he deems excessive, or believes that any surplus of the amount assigned should be returned to him, this court is not the one in which Mollfnlleda may exercise his rights.
Therefore, in accordance with the recommendation of the fiscal, the complaint of Juan Mollfnlleda is dismissed without prejudice to any other action to which he may deem himself entitled. The proceedings are dismissed.

Complaint dismissed.

Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred. .
", Mr. Justice MacLeary did not take partin the decision of this case. • ■
Motion for a rehearing wás overruled.